DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 2, 9, 12  and 14 objected to because of the following informalities:   
Claim 2 recites the limitation “wherein the cellulose nanofiber solution of step of (D) is in the range of 0.05% to 0.3%” in lines 1-2
However, it is not clear what the range of 0.05% to 0.3% stands for. Is it the percentage amount of cellulose nanofiber in the solution? Is it mass percentage? Is it volume percentage? Is it molar percentage? And etc.
Claim 9 recites the limitation “wherein the concentration of the acidifying treatment agent of the step of (B) is in the range of 0.1N to 10N” in lines 1-2. There is a typo and space is need between the number and normal concentration (N). The limitation “0.1N to 10N” can modify as --0.1 N to 10 N-- in order to correct the typo. 
Claim 12 recites the limitation “wherein the concentration of the hydrophobic treatment agent of the step of (C) is in the range of 0.1% to 5%” in lines 1-2. 
However, it is not clear what the range of 0.1% to 5% stands for. Is it the percentage amount of cellulose nanofiber in the solution? Is it mass percentage? Is it volume percentage? Is it molar percentage? And etc.
Claim 14 recites the limitation “wherein the he water vapor transmission rate (WVTR) of the silicone resin film is less than 1gm-2day-1” in lines 2-3.  However, the presence of “he” appears a typo and deleting “he” provides proper claim language.   
Morton International Inc., 28USPQ2d 1190, 1195 (CAFC, 1993).

Allowable Subject Matter
Claims 1-15 are allowed over prior art of record.
The following is a statement of reasons for the indication of allowable subject matter:
Prior art of record neither anticipates nor renders obvious the claimed subject matter of the instant application as a whole either taken alone or in combination, in particular, prior art of record does not teach “(B) acidifying the cellulose nanofiber by an acidifying treatment agent; (C) hydrophobing the acidified cellulose nanofiber by a hydrophobic treatment agent; (D) dissolving the acidified and hydrophobed cellulose nanofiber in a solvent to form a cellulose nanofiber solution; (E) coating the cellulose nanofiber solution on a silicone resin film; (F) heating the coated silicone resin film to form a cellulose nanofiber layer on a surface of the silicone resin film; and (G) forming an inorganic coating layer on the surface of the silicone resin film having the cellulose nanofiber layer by atomic layer deposition,” as recited in claim 1.
Claims 1-12 are also allowed as being directly or indirectly dependent of the allowed independent base claim.
Claim 13 is allowed as being linking claim to the allowed independent base claim 1.
Claim 14 is allowed as being dependent to the linking claim 13.
Claim 15 is allowed as being linking claim to the allowed linking claim 13.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure SHIRAMIZU et al. (US 2014/0073776) disclose the use of cellulose nanofibers to .   
This application is in condition for allowance except for the following formal matters: 
  The formal matter(s) that set forth in Paragraph 1 above should be addressed by applicant(s) prior pass the instant application to issue.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).
Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BROOK KEBEDE whose telephone number is (571)272-1862. The examiner can normally be reached Monday - Friday 8:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BROOK KEBEDE/
Primary Examiner, Art Unit 2894



/BK/
January 21, 2022